Citation Nr: 9925206	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  97-22 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for trauma to tooth #8.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from March 1969 to September 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision, in which the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for tooth #8.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant aggravated a pre- existing dental condition 
of tooth #8 due to in- service trauma.


CONCLUSION OF LAW

Tooth #8 was aggravated due to trauma in service.  
38 U.S.C.A. §§ 1712 (West 1991 and Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Furthermore, the evidence is sufficient to decide 
the case.  The Board accordingly finds the duty to assist 
him, mandated by 38 U.S.C.A. § 5107, has been satisfied.

The appellant contends, in essence, that he is entitled to 
perpetual VA dental care treatment for a tooth which was 
traumatized and replaced in service.  During his appearance 
before the undersigned in March 1999, he testified to in- 
service trauma to the front teeth and lips by an unidentified 
thrown object.  A dentist immediately extracted his front 
teeth, and he was given temporary false teeth.  Upon his 
discharge from service, VA reimbursed him for his expenses in 
obtaining bridgework.  He admitted that tooth #8 was 
discolored prior to his entrance into service, but he denied 
any problems with looseness or pain.

The appellant's enlistment dental examination, dated in March 
1969, revealed that tooth #8 was fractured and discolored.  
The tooth responded to ice and pulp testing, and no pathology 
was evident.  The appellant reported that the condition had 
been present for six years.  The dentist noted that tooth #8 
was "asymptomatic" and was best left "as is at present."  
No problems were noted with tooth #9.  In May 1970, the 
appellant incurred a "traumatic fracture with lacerated 
lip," and teeth #'s 8 and 9 were extracted and replaced with 
inserts.

In a rating decision dated in April 1971, the RO granted the 
appellant's claim for service connection for tooth #8 for 
outpatient treatment purposes.  The decision identified tooth 
#8 with restorable caries upon entrance into service in March 
1969, and missing since "November" 1970.  It was noted that 
he had had a 6 year history of problems with tooth #8.  The 
RO further made a finding that tooth #8 had no underlying 
pathological conditions.  The RO then referred the appellant 
for outpatient treatment.

The authority specifically applicable to service connection 
for dental conditions and governing eligibility for 
outpatient dental treatment may be found at 38 U.S.C.A. § 
1712(a)(1) (West 1991 and Supp. 1998).  VA has recently made 
substantive revisions to 38 C.F.R. § 3.381, which is the 
regulatory provision which governs the criteria to be 
considered for service connection of dental conditions for 
treatment purposes.  See 64 Fed.Reg. 32807-32808 (June 18, 
1999).  In pertinent part, VA provides one- time corrective 
treatment for non- compensable service connected dental 
conditions, and perpetual treatment for dental conditions due 
to service trauma.  For VA purposes, replaceable missing 
teeth are not considered disabling.  See 38 C.F.R. § 4.149 
(1998).  Treatment during service of a pre- existing dental 
condition, including filling, extraction or placement of a 
prosthesis, will not be considered evidence of aggravation 
unless additional pathology developed within 180 days or more 
of active service.  Id.  An example of aggravation of an 
existing dental condition would be combat or in- service 
trauma.

As indicated above, the appellant has received VA corrective 
treatment for tooth #8 which was originally replaced in 
service.  Service dental records indisputably show that he 
entered service with a fractured and discolored tooth #8.  At 
that time, the tooth was responsive to ice and pulp testing, 
was "asymptomatic," and corrective treatment was deemed 
unnecessary.  In May 1970, he incurred a "traumatic fracture 
with lacerated lip."  Thereafter, teeth #'s 8 and 9 were 
extracted with placement of prostheses.  Presumably, tooth 
#9, which was normal upon entrance, was fractured in this 
incident, but service dental records are unclear as to the 
specific reason why tooth #8 was extracted.  With application 
of the benefit of the doubt rule, the Board must conclude 
that the appellant's pre- existing dental condition of tooth 
#8 was aggravated due to trauma in service.  Accordingly, 
service connection for trauma to tooth #8 is granted.


ORDER

Service connection for trauma to tooth #8 is granted.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

